      Case 1:21-cv-21409-MGC Document 3 Entered on FLSD Docket 04/13/2021 Page 1 of 3
  AO 240 (Rev.07/10)ApplicationtoProceedinDistrictCoun WithoutPrepayingFeesorCosts(ShortFonnl
                          '

                                       U NITED STATES D ISTRICT C OURT
                                                                           forthe

                                                                                                      FILED B
     1*'/v.x (
             1t.
               z.
                l,e'kl               - L'
                                        t,
                                         .(tzm v,-
                                                 s d/e/)              .
                                                                                                                                    C.
                                                                                                                                    .


                          Plaintizz
                                  />c/ïpol?fu
                                            zr                              )                             AF2 1 2021
     fkI m)?', -.
                1 v.ffy'-g
                      '
                                                      j zy
                                                         j-
                                                          wz
                                                           .
                                                           -v) Ci
                                                                vilActionNo.                              cANGELA
                                                                                                          s
                                                                                                            tERK E.NOBLE
                                                                                                                 U.G. D1s'
                                                                                                                         1:cm
                          fendant/Respondent          Y..        .
                                                                     z'
                                                                      t.
                                                                       al )                                . D.oF FLA -
                                                                                                                      . MI AM I


          APPLICATIO N TO PRO CEED IN DISTRICT CO URT W ITH OUT PREPAYING FEES O R C OSTS
                                            fshortForml
        Iam a plaintifforpetitionerin thiscase and declare thatlam unable to pay thecostsofthese proceeding
                                                                                                           sand
 thatIam entitled to the reliefrequested.

           In supportofthisapplication, lanswerthefollowi
                                                        ngquestionsunderpenaltyofperjury:
            1.Ifincarcerated.Iam being held at:
 lfemployed there, orhave an accountin theinstitution, lhave attached to thisdocumentastatementcertified by the.
 appropriate institutionalofficershowing allreceipts, expenditures,and balancesduling the lastsix monthsforany
 institutionalaccountin m y name. 1am also subm itting a sim ilarstatem entfrom any otherinstitution where 1was
 incarcerated during the lastsix m onths.


            2.I
              fnotincarceratedf
                              .IfIa
                                  y-
                                  memployed,myemployer'sameandaddressare:
          tklt. ',c'q. q4,            (. r.r yw . nc.&'      e>
 Mygrosspayorwagesare: $ 1 SD .
  lspecif'
         Jxl>'period)     ' a)G1.Q                    .:,M- e,ax,;nJ*d..mytake-homepayorwagesare: $ J'-fp.Cto
                                                            ,,
                                                                 9
                                                                                                                              per
      .




           3.OtlwrIncome.ln the past 12 m onthsp lhave received inco e from the following sources(checkaIltlt
                                                                                                            attvz
                                                                                                                /ztv/:
       (a)Business.profession,orotherself-employment                                 es             D No     Q .      #
      (b)Rentpayments,interestsordividends                                          Yes            tD No ï/l& SL 4 tn                   .V)
      (c)Pension.annuitysorlifeinsumncepayments                                 I
                                                                                D   Yes            (
                                                                                                   P? o
      (d)Disability,orworker'scompensation payments                             O   Yes               o
      (e)Gifts,orinheritances                                                   I
                                                                                D   Yes               o
      (9 Anyothersources                                                        O   Yes               o

'       If.
          vouzzzuwcz'
                    el ''Fev
                           *''to (ZZZA,question tz/
                                                  pc?wegdescribehe/ou,oronseparatepageseachsourceofmonevand               -
Mateê/leamountthatvtylzreceived and w/lflIyou expecttoreceiveinthefuture                   .




             j-()/'x               h
                                  l'N ( p .
                                                 p                    lfo
                                                                                J               ? ''
                                                                                                   <-'                  , t
                                                                                                                          k
                                      (L                             )()              A
                                                                                     .z
                                                                                          C A'
                                                                                             /AY
    Case 1:21-cv-21409-MGC Document 3 Entered on FLSD Docket 04/13/2021 Page 2 of 3

AO 24()(Rev.07/10)ApplicationtoProceedinDistrictCourtW ithoutPrepayingFeesorCosts(Sho11Forml
           U EE                                                                                                                        -7



           4.Amount.
                   ofmoneythatlhaveincashorinacheckingorsavingsaccount' $                            .
                                                                                                                        fkqja jsg (2
                                                                                                                                   .

            5.Anyautomobile,realestate,stock,bond,security.trust,jewelry,artwork,orotherfinancialinstrumentor
thing ofvalue thatlown,including any item ofvalue held in som eone else'snam e (describe//lepropertyanditsr/p/pro-vfrnalta
valltel:

                    f                p Ioy.
                                     .    /                       v             ,o                       wpvzvvg (u
                                                                                                                  ,ts-

              6.A ny housing,transportation,utilities,orloan payments,orotherregularmonthly expenses(describe:7/7:/provide
#1t,t-
     I??1t?I/?1lof//lt
                     ;'nlolîthls-te
                                  z
                                  -vzt
                                     ,
                                     .n.
                                       î'
                                        e'):

                   T
                   tt)p
                   (  2q/ U.7 -7,c.
                      '
                      o           .
                                  t /oc-.
                             % /î6- ?-t)
            7.Names(or,ifunder18,initialsonly)ofa1lpersonswhoaredependenton meforsupport,myrelationship
with each person,and how much Icontribute to theirsupport:




                     b)I$
            8. Any debtsorfinancialobligations(describeplt;
                                                          't'
                                                            J??,tpI/?1/.
                                                                       çobîwdt'
                                                                              lllJto3$,
                                                                                      /?t
                                                                                        :,/7theytzrepayablel'
                                                                                                            .



                         p/h
            Declaration: ldeclareunderpenaltyofperjurythattheaboveinformation istrueandunderstand thatafalse
statem entm ay resultin a dismissalofmy claims.


Date:             )<-.? zu y vy y
                  '          .


                                                                                                     4 plicant's.
                                                                                                     .          W,jvlt-l/l/re

                                                                                   L Jt
                                                                                     o
                                                                                     .
                                                                                          -
                                                                                          .   '-x.       1/-..(.
                                                                                                               t-' '
                                                                                                         /1rintcdlzçlltte


M          '                =             '                *.:*            '
                                                                           *
    Case 1:21-cv-21409-MGC Document 3 Entered on FLSD Docket 04/13/2021 Page 3 of 3

AO 240A (Rev.01/* )OrdertoProceedW ithoutPrepayingFeesorCosts


                                 U NITED STATES D ISTRICT C OURT
                                                                forthe


çtzsyzo jm/as                  'osvn ru-vzzc:/ )
                         .
                             l
                             av.
                              int
                                e f-,r.
                                      ps# ; ,.
                                             -4)
                                               )                         CivilAction No.
         /
    6Q.l (   ,
                      ,. , +. c. y,j, yjw...- )
                         Dejèndant                                )

                         O RDER TO PRO CEED W ITH OUT PREPAYING FEES O R CO STS

         IT IS ORDEQED:Theplaintiffsapplicationunder28U.S.C.j 1915toproceedwithoutprepayingfeesor
costsis:

    Granted:

         Theclerk isordered to file the complaintand issue a sum mons. The United Statesm arshalisordered to serve
         thesummonswithacopyofthecomplaintandthisorderonthedefendantts).n eUnitedStateswilladvance
         the costsofservice. Prisonerplaintiffsareresponsible forfullpaym entofthe filing fee.

(
D Granted Conditionally:
         n e clerk isordered to file the complaint. Upon receiptofthecompleted sum monsand USM -285 form foreach
         defendant,the clerk willissue a summ ons. lfthe com pleted sununonsand USM -285 form sare notsubmitted as
         directed,the complaintm ay bedismissed.n eUnited Statesmarshalisordered to servethe com pleted summons
         with acopy ofthe complaintand thisorderon the defendantls). '
                                                                     I'he United Stateswilladvance the costsof
         service. Prisonerplaintiffsareresponsible forfullpaymentofthe filing fee.

 O Denied'
         .

         Thisapplication isdenied forthese reasons:




D ate:
